—In an action pursuant to RPAPL article 15 for a judgment declaring the validity of an easement and a permanent injunction preventing interference with its use, the defendants appeal from an order of the Supreme Court, Suffolk County (Brown, J.), entered July 17, 1991, which granted the plaintiffs’ motion for a preliminary injunction.
Ordered that the appeal is dismissed, with costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of a final judgment in the action on March 10, 1993 (see, Matter of Aho, 39 NY2d 241). The issues raised on the appeal from the order are not brought up for review and have not been considered on the appeal from the judgment (see, Strnad v Brudnicki, 200 AD2d 735 [decided herewith]), as the preliminary injunction was a provisional remedy designed to maintain the status quo while the action was pending and thus does not "necessarily affect” the final judgment (see, CPLR 5501 [a] [1]; Two Guys from Harrison-NY v S.F.R. Realty Assocs., 186 AD2d 186, 189; Cinerama, Inc. v Equitable Life Assur. Socy., 38 AD2d 698). Upon entry of the judgment, the preliminary injunction expired (see, CPLR art 63), and thus the appeal is now academic. Miller, J. P., O’Brien, Ritter and Krausman, JJ., concur.